 



EXHIBIT 10.31

Silicon Valley Bank

Loan and Security Agreement

             
Borrower:
  Three-Five Systems, Inc.   and   TFS Electronic Manufacturing Services, Inc.
Address:
  1600 North Desert Drive       6640 185th Avenue N.E.

  Tempe, AZ 85281       Redmond, WA 98052
 
           
Date:
  June 25, 2004        

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman Drive, Santa
Clara, California 95054 and the borrower(s) named above (jointly and severally,
the “Borrower”), whose chief executive office is located at the above address
(“Borrower’s Address”). The Schedule to this Agreement (the “Schedule”) shall
for all purposes be deemed to be a part of this Agreement, and the same is an
integral part of this Agreement. (Definitions of certain terms used in this
Agreement are set forth in Section 8 below.)

1. LOANS.

     1.1 Loans. Silicon will make loans to Borrower (the “Loans”) up to the
amounts (the “Credit Limit”) shown on the Schedule, provided no Default or Event
of Default has occurred and is continuing, and subject to deduction of Reserves
for accrued interest and such other Reserves as Silicon deems proper from time
to time in its good faith business judgment.

     1.2 Interest. All Loans and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the last
day of the month. Interest may, in Silicon’s discretion, be charged to
Borrower’s loan account, and the same shall thereafter bear interest at the same
rate as the other Loans. Silicon may, in its discretion, charge interest to
Borrower’s Deposit Accounts maintained with Silicon.

     1.3 Overadvances. If at any time or for any reason the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an “Overadvance”), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand. Without limiting Borrower’s obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

     1.4 Fees. Borrower shall pay Silicon the fees shown on the Schedule, which
are in addition to all interest and other sums payable to Silicon and are not
refundable.

     1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to
Silicon by facsimile or telephone. Loan requests received after 12:00 Noon/*
will not be considered by Silicon until the next Business Day. Silicon may rely
on any telephone request for a Loan given by a person whom Silicon believes is
an authorized representative of Borrower, and Borrower will indemnify Silicon
for any loss Silicon suffers as a result of that reliance.



*   (Pacific Standard Time)

     1.6 Letters of Credit. At the request of Borrower, Silicon may, in its good
faith business judgment, issue or arrange for the issuance of letters of credit
for the account of Borrower, in each case in form and substance satisfactory to
Silicon in its sole discretion (collectively, “Letters of Credit”). The
aggregate face amount of all Letters of Credit from time to time outstanding
shall not exceed the amount shown on the Schedule (the “Letter of Credit
Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all

-1-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

times equal to such deficiency, which shall be held as Collateral for all
purposes of this Agreement. Borrower shall pay all bank charges (including
charges of Silicon) for the issuance of Letters of Credit, together with such
additional fee as Silicon’s letter of credit department shall charge in
connection with the issuance of the Letters of Credit. Any payment by Silicon
under or in connection with a Letter of Credit shall constitute a Loan hereunder
on the date such payment is made. Each Letter of Credit shall have an expiry
date no later than thirty days prior to the Maturity Date. Borrower hereby
agrees to indemnify and hold Silicon harmless from any loss, cost, expense, or
liability, including payments made by Silicon, expenses, and reasonable
attorneys’ fees incurred by Silicon arising out of or in connection with any
Letters of Credit. Borrower agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Silicon and
opened for Borrower’s account or by Silicon’s interpretations of any Letter of
Credit issued by Silicon for Borrower’s account, and Borrower understands and
agrees that Silicon shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that Letters of Credit may require
Silicon to indemnify the issuing bank for certain costs or liabilities arising
out of claims by Borrower against such issuing bank. Borrower hereby agrees to
indemnify and hold Silicon harmless with respect to any loss, cost, expense, or
liability incurred by Silicon under any Letter of Credit as a result of
Silicon’s indemnification of any such issuing bank. The provisions of this Loan
Agreement, as it pertains to Letters of Credit, and any other Loan Documents
relating to Letters of Credit are cumulative.

2. SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Silicon a security interest in
all of the following (collectively, the “Collateral”): all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property; all Other
Property; and any and all claims, rights and interests in any of the above, and
all guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above, and all Borrower’s books relating to any and all of the above./*
*Notwithstanding anything to the contrary contained herein, the Collateral shall
not include any fixtures now or hereafter located upon Borrower’s premises at
1600 North Desert Drive, Tempe, Arizona 85281.

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

     In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

     3.1 Corporate Existence and Authority. Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any material agreement or instrument which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument which is binding upon Borrower or its property.

     3.2 Name; Trade Names and Styles. The name of Borrower set forth in the
heading to this Agreement is its correct name. Listed in the Representations are
all prior names of Borrower and all of Borrower’s present and prior trade names.
Borrower shall give Silicon 30 days’ prior written notice before changing its
name or doing business under any other name. Borrower has complied, and will in
the future comply, in all material respects, with all laws relating to the
conduct of business under a fictitious business name, except where the failure
to so comply would not reasonably be expected to result in a Material Adverse
Change.

     3.3 Place of Business; Location of Collateral. The address set forth in the
heading to this Agreement is Borrower’s chief executive office. In addition,
Borrower has places of business and Collateral is located only at the locations
set forth in the Representations. Borrower will give Silicon at least 30 days
prior written notice before opening any additional place of business, changing
its chief executive office, or moving any of the Collateral to a location other
than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of /*fair market value of
Equipment is located. *$100,000

-2-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

     3.4 Title to Collateral; Perfection; Permitted Liens.

          (a) Borrower is now, and will at all times in the future be, the sole
owner of all the Collateral, except for items of Equipment which are leased to
Borrower. The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Silicon and
the Collateral against all claims of others.

          (b) Borrower has set forth in the Representations all of Borrower’s
Deposit Accounts, and Borrower will give Silicon five Business Days advance
written notice before establishing any new Deposit Accounts and /* will cause
the institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment. Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

          * , whenever requested by Silicon,

          (c) In the event that Borrower shall at any time after the date hereof
have any commercial tort claims against others, which it is asserting or intends
to assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower’s attorney-client privilege). Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

          (d) None of the Collateral now is or will be affixed to any real
property in such a manner, or with such intent, as to become a fixture. Borrower
is not and will not become a lessee under any real property lease pursuant to
which the lessor may obtain any rights in any of the Collateral and no such
lease now prohibits, restrains, impairs or will prohibit, restrain or impair
Borrower’s right to remove any Collateral from the leased premises. Whenever any
Collateral is located upon premises in which any third party has an interest,
Borrower shall, whenever requested by Silicon, use its best efforts to cause
such third party to execute and deliver to Silicon, in form acceptable to
Silicon, such waivers and subordinations as Silicon shall specify in its good
faith business judgment. Borrower will keep in full force and effect, and will
comply with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.

     3.5 Maintenance of Collateral. Borrower will maintain the Collateral in
good working condition (ordinary wear and tear excepted), and Borrower will not
use the Collateral for any unlawful purpose. Borrower will immediately advise
Silicon in writing of any material loss or damage to the Collateral.

     3.6 Books and Records. Borrower has maintained and will maintain at
Borrower’s Address complete and accurate books and records, comprising an
accounting system in accordance with GAAP.

     3.7 Financial Condition, Statements and Reports. All financial statements
now or in the future delivered to Silicon have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower, in accordance with GAAP, at
the times and for the periods therein stated. Between the last date covered by
any such statement provided to Silicon and the date hereof, there has been no
Material Adverse Change.

     3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower. Borrower may, however, defer payment of any contested taxes, provided
that Borrower (i) in good faith contests Borrower’s obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies Silicon in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the contested taxes from becoming a lien upon any of the
Collateral. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

     3.9 Compliance with Law. Borrower has, to the best of its knowledge,
complied, and will comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower’s ownership of real or
personal property, the conduct and licensing of Borrower’s business, and all
environmental matters.

-3-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

     3.10 Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change. Borrower will
promptly inform Silicon in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000 or more in the
aggregate.

     3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”

4. ACCOUNTS.

     4.1 Representations Relating to Accounts. Borrower represents and warrants
to Silicon as follows: Each /*Account with respect to which Loans are requested
by Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below. *Eligible

     4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Silicon as follows: All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

     4.3 Schedules and Documents relating to Accounts. Borrower shall deliver to
Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. If requested by Silicon,
Borrower shall furnish Silicon with copies (or, at Silicon’s request, originals)
of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing.
Borrower shall also furnish to Silicon an aged accounts receivable trial balance
as provided in the Schedule. In addition, Borrower shall deliver to Silicon, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

     4.4 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, to be applied to the
Obligations in such order as Silicon shall determine. Silicon may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment.

     4.5. Remittance of Proceeds. All proceeds arising from the disposition of
any Collateral shall be delivered, in kind, by Borrower to Silicon in the
original form in which received by Borrower not later than the /*Business Day
after receipt by Borrower, to be applied to the Obligations in such order as
Silicon shall determine; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Silicon
the proceeds of the sale of worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of /**or less (for all such transactions in any fiscal year). Borrower
agrees that it will not commingle proceeds of Collateral with any of Borrower’s
other funds or property, but will hold such proceeds separate and apart from
such other funds and property and in an express trust for Silicon. Nothing in
this Section limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement. *seventh **$100,000

     4.6 Disputes. Borrower shall notify Silicon promptly of all disputes or
claims relating to Accounts. Borrower shall not forgive (completely or
partially), compromise or settle any Account for less than payment in full, or
agree to do any of the foregoing, except that Borrower may do so, provided that:
(i) Borrower does so in good faith, in a commercially reasonable

-4-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

manner, in the ordinary course of business, and in arm’s length transactions,
which are reported to Silicon on the regular reports provided to Silicon;
(ii) no Default or Event of Default has occurred and is continuing; and
(iii) taking into account all such discounts, settlements and forgiveness, the
total outstanding Loans will not exceed the Credit Limit.

     4.7 Returns. Provided no Event of Default has occurred and is continuing,
if any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount. In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Silicon, and immediately
notify Silicon of the return of the Inventory.

     4.8 Verification. Silicon may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

     4.9 No Liability. Silicon shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Silicon
be deemed to be responsible for any of Borrower’s obligations under any contract
or agreement giving rise to an Account. Nothing herein shall, however, relieve
Silicon from liability for its own gross negligence or willful misconduct.

5. ADDITIONAL DUTIES OF BORROWER.

     5.1 Financial and Other Covenants. Borrower shall at all times comply with
the financial and other covenants set forth in the Schedule.

     5.2 Insurance. Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon. All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon. Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid. Silicon may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.

     5.3 Reports. Borrower, at its expense, shall provide Silicon with the
written reports set forth in the Schedule, and such other written reports with
respect to Borrower (including budgets, sales projections, operating plans and
other financial documentation), as Silicon shall from time to time specify in
its good faith business judgment.

     5.4 Access to Collateral, Books and Records. At reasonable times, and on
one Business Day’s notice, Silicon, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower’s books and
records. Silicon shall take reasonable steps to keep confidential all
information obtained in any such inspection or audit, but Silicon shall have the
right to disclose any such information /* to its auditors, regulatory agencies,
and attorneys, and pursuant to any subpoena or other legal process. The
foregoing inspections and audits shall be at Borrower’s expense and the charge
therefor shall be $750 per person per day (or such higher amount as shall
represent Silicon’s then current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Silicon schedule an audit more
than 10 days in advance, and Borrower seeks to reschedules the audit with less
than 10 days written notice to Silicon, then (without limiting any of Silicon’s
rights or remedies), Borrower shall pay Silicon a cancellation fee of $1,000
plus any out-of-pocket expenses incurred by Silicon, to compensate Silicon for
the anticipated costs and expenses of the cancellation.

     * to its subsidiaries or affiliates in connection with their business with
Borrower and

     5.5 Negative Covenants. Except as may be permitted in the Schedule,
Borrower shall not, without Silicon’s prior written consent (which shall be a
matter of its good faith business judgment), do any of the following: (i) merge
or consolidate with another corporation or entity; (ii) acquire any assets,
except in the ordinary course of business; (iii) enter into any other
transaction outside the ordinary course of business; (iv) sell or transfer any
Collateral, except for the sale of finished Inventory in the ordinary course of
Borrower’s business, and except for the sale of obsolete or unneeded Equipment
in the ordinary course of business; (v) store any Inventory or other Collateral
with any warehouseman or other third party; (vi) sell any

-5-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

Inventory on a sale-or-return, guaranteed sale, consignment, or other contingent
basis; (vii) make any loans of any money or other assets/*; (viii) incur any
debts, outside the ordinary course of business, which would result in a Material
Adverse Change; (ix) guarantee or otherwise become liable with respect to the
obligations of another party or entity/**; (x) pay or declare any dividends on
Borrower’s stock (except for dividends payable solely in stock of Borrower);
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower’s stock; (xii) make any change in Borrower’s capital structure which
would result in a Material Adverse Change; or (xiii) /*** or (xiv) dissolve or
elect to dissolve. Transactions permitted by the foregoing provisions of this
Section are only permitted if no Default or Event of Default would occur as a
result of such transaction.

     *except that Borrower may (a) make loans to subsidiaries

     **except that Borrower may guarantee obligations of subsidiaries incurred
for working capital lines of credit up to an aggregate of $1,000,000 at any one
time

     *** engage in any material line of business other than those lines of
business conducted by Borrower and its subsidiaries on the date hereof and any
business reasonably related, complementary or incidental thereto or reasonable
extensions thereof, provided that Borrower will not, without prior written
notice, change its state of incorporation

     5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

     5.7 Further Assurances. Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon, may, in its
good faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon’s perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

6. TERM.

     6.1 Maturity Date. This Agreement shall continue in effect until the
maturity date set forth on the Schedule (the “Maturity Date”), subject to
Section 6.3 below.

     6.2 Early Termination. This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Silicon; or (ii) by Silicon at any
time after the occurrence and during the continuance of an Event of Default,
without notice, effective immediately. If this Agreement is terminated by
Borrower or by Silicon under this Section 6.2, Borrower shall pay to Silicon a
termination fee in an amount equal to /*, provided that no termination fee shall
be charged if the credit facility hereunder is replaced with a new facility from
another division of Silicon Valley Bank. The termination fee shall be due and
payable on the effective date of termination and thereafter shall bear interest
at a rate equal to the highest rate applicable to any of the Obligations.

     *the aggregate Unused Line Fee specified in the Schedule that would have
been paid to Silicon if the Loans and Letters of Credit that were outstanding on
the termination date remained outstanding until the Maturity Date

     6.3 Payment of Obligations. On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, whether evidenced by installment notes or otherwise, and whether or
not all or any part of such Obligations are otherwise then due and payable.
Without limiting the generality of the foregoing, if on the Maturity Date, or on
any earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Silicon in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit, pursuant to Silicon’s then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Silicon’s security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided that
Silicon may, in its sole discretion, refuse to make any further Loans after
termination. No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full. Upon payment and performance in full of all the Obligations and
termination of this Agreement, Silicon shall promptly terminate its

-6-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

financing statements with respect to the Borrower and deliver to Borrower such
other documents as may be required to fully terminate Silicon’s security
interests.

7. EVENTS OF DEFAULT AND REMEDIES.

     7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation/*; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation, which failure is not cured within /**
Business Days after the date due; or (f)/***; or (g) any default or event of
default occurs under any obligation secured by a Permitted Lien, which is not
cured within any applicable cure period or waived in writing by the holder of
the Permitted Lien; or (h) Borrower breaches any material contract or
obligation, which has resulted or may reasonably be expected to result in a
Material Adverse Change; or (i) dissolution, termination of existence,
insolvency or business failure of Borrower; or appointment of a receiver,
trustee or custodian, for all or any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding by Borrower under
any reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect; or (j) the commencement of any proceeding against Borrower or
any guarantor of any of the Obligations under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within 30 days after the date commenced; or
(k) revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or (l) revocation or termination of, or limitation
or denial of liability upon, any pledge of any certificate of deposit,
securities or other property or asset of any kind pledged by any third party to
secure any or all of the Obligations, or any attempt to do any of the foregoing,
or commencement of proceedings by or against any such third party under any
bankruptcy or insolvency law; or (m) Borrower makes any payment on account of
any indebtedness or obligation which has been subordinated to the Obligations
other than as permitted in the applicable subordination agreement, or if any
Person who has subordinated such indebtedness or obligations terminates or in
any way limits his subordination agreement; or (n) there shall be a /****,
without the prior written consent of Silicon; or (o) Borrower shall generally
not pay its debts as they become due, or Borrower shall conceal, remove or
transfer any part of its property, with intent to hinder, delay or defraud its
creditors, or make or suffer any transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or (p) a
Material Adverse Change shall occur. Silicon may cease making any Loans
hereunder during any of the above cure periods, and thereafter if an Event of
Default has occurred and is continuing.

     * which failure is not cured within five Business Days after the date due

     **10

     *** if 20% or more of consolidated total assets of Borrower is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in 10 days, or if Borrower is
enjoined, restrained, or prevented by court order from conducting a material
part of its business or if a judgment or other claim becomes a Lien on a
material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency
and not paid within 10 days after Borrower receives notice, provided that these
are not Events of Default if stayed or if a bond is posted pending contest by
Borrower.

     **** Change in Control where “Change in Control” is a transaction in which
any “person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of greater than 35% of the shares of all classes of
stock then outstanding of Borrower ordinarily entitled to vote in the election
of directors.

-7-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

     7.2 Remedies. Upon the occurrence and during the continuance of any Event
of Default, and at any time thereafter, Silicon, at its option, and without
notice or demand of any kind (all of which are hereby expressly waived by
Borrower), may do any one or more of the following: (a) Cease making Loans or
otherwise extending credit to Borrower under this Agreement or any other Loan
Document; (b) Accelerate and declare all or any part of the Obligations to be
immediately due, payable, and performable, notwithstanding any deferred or
installment payments allowed by any instrument evidencing or relating to any
Obligation; (c) Take possession of any or all of the Collateral wherever it may
be found, and for that purpose Borrower hereby authorizes Silicon without
judicial process to enter onto any of Borrower’s premises without interference
to search for, take possession of, keep, store, or remove any of the Collateral,
and remain on the premises or cause a custodian to remain on the premises in
exclusive control thereof, without charge for so long as Silicon deems it
necessary, in its good faith business judgment, in order to complete the
enforcement of its rights under this Agreement or any other agreement; provided,
however, that should Silicon seek to take possession of any of the Collateral by
court process, Borrower hereby irrevocably waives: (i) any bond and any surety
or security relating thereto required by any statute, court rule or otherwise as
an incident to such possession; (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof; and (iii) any
requirement that Silicon retain possession of, and not dispose of, any such
Collateral until after trial or final judgment; (d) Require Borrower to assemble
any or all of the Collateral and make it available to Silicon at places
designated by Silicon which are reasonably convenient to Silicon and Borrower,
and to remove the Collateral to such locations as Silicon may deem advisable;
(e) Complete the processing, manufacturing or repair of any Collateral prior to
a disposition thereof and, for such purpose and for the purpose of removal,
Silicon shall have the right to use Borrower’s premises, vehicles, hoists,
lifts, cranes, and other Equipment and all other property without charge;
(f) Sell, lease or otherwise dispose of any of the Collateral, in its condition
at the time Silicon obtains possession of it or after further manufacturing,
processing or repair, at one or more public and/or private sales, in lots or in
bulk, for cash, exchange or other property, or on credit, and to adjourn any
such sale from time to time without notice other than oral announcement at the
time scheduled for sale. Silicon shall have the right to conduct such
disposition on Borrower’s premises without charge, for such time or times as
Silicon deems reasonable, or on Silicon’s premises, or elsewhere and the
Collateral need not be located at the place of disposition. Silicon may directly
or through any affiliated company purchase or lease any Collateral at any such
public disposition, and if permissible under applicable law, at any private
disposition. Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) Demand payment
of, and collect any Accounts and General Intangibles comprising Collateral and,
in connection therewith, Borrower irrevocably authorizes Silicon to endorse or
sign Borrower’s name on all collections, receipts, instruments and other
documents, to take possession of and open mail addressed to Borrower and remove
therefrom payments made with respect to any item of the Collateral or proceeds
thereof, and, in Silicon’s good faith business judgment, to grant extensions of
time to pay, compromise claims and settle Accounts and the like for less than
face value; (h) Offset against any sums in any of Borrower’s general, special or
other Deposit Accounts with Silicon against any or all of the Obligations; and
(i) Demand and receive possession of any of Borrower’s federal and state income
tax returns and the books and records utilized in the preparation thereof or
referring thereto. All reasonable attorneys’ fees, expenses, costs, liabilities
and obligations incurred by Silicon with respect to the foregoing shall be added
to and become part of the Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations. Without limiting any of Silicon’s rights and remedies, from and
after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be increased by an additional
three percent per annum (the “Default Rate”).

     7.3 Standards for Determining Commercial Reasonableness. Borrower and
Silicon agree that a sale or other disposition (collectively, “sale”) of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) Notice of the sale is given to
Borrower at least ten days prior to the sale, and, in the case of a public sale,
notice of the sale is published at least five days before the sale in a
newspaper of general circulation in the county where the sale is to be
conducted; (ii) Notice of the sale describes the collateral in general,
non-specific terms; (iii) The sale is conducted at a place designated by
Silicon, with or without the Collateral being present; (iv) The sale commences
at any time between 8:00 a.m. and 6:00 p.m; (v) Payment of the purchase price in
cash or by cashier’s check or wire transfer is required; (vi) With respect to
any sale of any of the Collateral, Silicon may (but is not obligated to) direct
any prospective purchaser to ascertain directly from Borrower any and all
information concerning the same. Silicon shall be free to employ other methods
of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.

     7.4 Power of Attorney. Upon the occurrence and during the continuance of
any Event of Default, without limiting Silicon’s other rights and remedies,
Borrower grants to Silicon an irrevocable power of attorney coupled with an
interest, authorizing and permitting Silicon (acting through any of its
employees, attorneys or agents) at any time, at its option, but without
obligation, with or without notice to Borrower, and at Borrower’s expense, to do
any or all of the following, in Borrower’s name or otherwise, but Silicon agrees
that if it exercises any right hereunder, it will do so in good faith and in a
commercially reasonable manner: (a) Execute on behalf of Borrower any documents
that Silicon may, in its good faith business judgment, deem advisable in order
to perfect and maintain Silicon’s security interest in the Collateral, or in
order to

-8-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

exercise a right of Borrower or Silicon, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) Execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s
or other lien, or assignment or satisfaction of mechanic’s, materialman’s or
other lien; (c) Take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
Silicon’s possession; (d) Endorse all checks and other forms of remittances
received by Silicon; (e) Pay, contest or settle any lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; (f) Grant extensions of time to pay, compromise claims and settle
Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (g) Pay any sums required
on account of Borrower’s taxes or to secure the release of any liens therefor,
or both; (h) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (i) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (j) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other Loan Documents. Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations.
In no event shall Silicon’s rights under the foregoing power of attorney or any
of Silicon’s other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.

     7.5 Application of Proceeds. All proceeds realized as the result of any
sale of the Collateral shall be applied by Silicon first to the reasonable
costs, expenses, liabilities, obligations and attorneys’ fees incurred by
Silicon in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Silicon shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Silicon for any deficiency. If, Silicon, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Silicon shall have the option, exercisable at any time, in its good
faith business judgment, of either reducing the Obligations by the principal
amount of purchase price or deferring the reduction of the Obligations until the
actual receipt by Silicon of the cash therefor.

     7.6 Remedies Cumulative. In addition to the rights and remedies set forth
in this Agreement, Silicon shall have all the other rights and remedies accorded
a secured party under the California Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.

8. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:

     “Account Debtor” means the obligor on an Account.

     “Accounts” means all present and future “accounts” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all accounts receivable and other sums owing to Borrower.

     “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

     “Business Day” means a day on which Silicon is open for business.

     “Code” means the Uniform Commercial Code as adopted and in effect in the
State of California from time to time.

     “Collateral” has the meaning set forth in Section 2 above.

     “continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.

     “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.

-9-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

     “Default Rate” has the meaning set forth in Section 7.2 above.

     “Deposit Accounts” means all present and future “deposit accounts” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes, without
limitation, all general and special bank accounts, demand accounts, checking
accounts, savings accounts and certificates of deposit.

     “Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which
Silicon, in its good faith business judgment, shall deem eligible for borrowing.
Without limiting the fact that the determination of which Accounts are eligible
for borrowing is a matter of Silicon’s good faith business judgment, the
following (the “Minimum Eligibility Requirements”) are the minimum requirements
for a Account to be an Eligible Account: (i) the Account must not be outstanding
for more than 90 days from its invoice date (the “Eligibility Period”), (ii) the
Account must not represent progress billings, or be due under a fulfillment or
requirements contract with the Account Debtor, (iii) the Account must not be
subject to any contingencies (including Accounts arising from sales on
consignment, guaranteed sale or other terms pursuant to which payment by the
Account Debtor may be conditional), (iv) the Account must not be owing from an
Account Debtor with whom Borrower has any dispute (whether or not relating to
the particular Account), (v) the Account must not be owing from an Affiliate of
Borrower, (vi) the Account must not be owing from an Account Debtor which is
subject to any insolvency or bankruptcy proceeding, or whose financial condition
is not acceptable to Silicon, or which, fails or goes out of a material portion
of its business, (vii) the Account must not be owing from the United States or
any department, agency or instrumentality thereof (unless there has been
compliance, to Silicon’s satisfaction, with the United States Assignment of
Claims Act), (viii) the Account must not be owing from an Account Debtor located
outside the United States or Canada (unless pre-approved by Silicon in its
discretion in writing, or backed by a letter of credit satisfactory to Silicon,
or FCIA insured satisfactory to Silicon), (ix) the Account must not be owing
from an Account Debtor to whom Borrower is or may be liable for goods purchased
from such Account Debtor or otherwise (but, in such case, the Account will be
deemed not eligible only to the extent of any amounts owed by Borrower to such
Account Debtor). Accounts owing from one Account Debtor will not be deemed
Eligible Accounts to the extent they exceed 25% of the total Accounts
outstanding. In addition, if more than 50% of the Accounts owing from an Account
Debtor are outstanding for a period longer than their Eligibility Period
(without regard to unapplied credits) or are otherwise not eligible Accounts,
then all Accounts owing from that Account Debtor will be deemed ineligible for
borrowing. Silicon may, from time to time, in its good faith business judgment,
revise the Minimum Eligibility Requirements, upon written notice to Borrower/*.

     *,and if, after giving effect to any such revision, the total Loans
outstanding exceed the credit limit specified in the Schedule, Borrower shall
have 15 days to repay any such excess

     “Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

     “Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

     “GAAP” means generally accepted accounting principles consistently applied.

     “General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

     “good faith business judgment” means honesty in fact and good faith (as
defined in Section 1201 of the Code) in the exercise of Silicon’s business
judgment.

     “including” means including (but not limited to).

     “Intellectual Property” means all present and future (a) copyrights,
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, (b) trade secret rights, including all rights to
unpatented inventions and know-how, and confidential information; (c) mask work
or similar rights available for the protection of semiconductor chips; (d)
patents, patent applications and like protections including without limitation
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)

-10-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above;
(j) all licenses or other rights to use any property or rights of a type
described above.

     “Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

     “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

     “Loan Documents” means, collectively, this Agreement, the Representations,
and all other present and future documents, instruments and agreements between
Silicon and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

     “Material Adverse Change” means any of the following: (i) a material
adverse change in the business, operations, or financial or other condition of
the Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of Silicon’s security interests in the Collateral.

     “Obligations” means all present and future Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower to Silicon, whether evidenced by this Agreement or any
note or other instrument or document, or otherwise, whether arising from an
extension of credit, opening of a letter of credit, banker’s acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect (including,
without limitation, those acquired by assignment and any participation by
Silicon in Borrower’s debts owing to others), absolute or contingent, due or to
become due, including, without limitation, all interest, charges, expenses,
fees, attorney’s fees, expert witness fees, audit fees, letter of credit fees,
collateral monitoring fees, closing fees, facility fees, termination fees,
minimum interest charges and any other sums chargeable to Borrower under this
Agreement or under any other Loan Documents.

     “Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims identified in the Representations), “documents”, “instruments”,
“promissory notes”, “chattel paper”, “letters of credit”, “letter-of-credit
rights”, “fixtures”, “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.

     “Payment” means all checks, wire transfers and other items of payment
received by Silicon (including proceeds of Accounts and payment of the
Obligations in full) for credit to Borrower’s outstanding Loans or, if the
balance of the Loans have been reduced to zero, for credit to its Deposit
Accounts.

     “Permitted Liens” means the following: (i) purchase money security
interests in specific items of Equipment; (ii) leases of specific items of
Equipment; (iii) liens for taxes not yet payable; (iv) additional security
interests and liens consented to in writing by Silicon, which consent may be
withheld in its good faith business judgment; (v) security interests being
terminated substantially concurrently with this Agreement; (vi) liens of
materialmen, mechanics, warehousemen, carriers, or other similar liens arising
in the ordinary course of business and securing obligations which are not
delinquent; (vii) liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by liens of the type described above in
clauses (i) or (ii) above, provided that any extension, renewal or replacement
lien is limited to the property encumbered by the existing lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase; and (viii) Liens in favor of customs and revenue authorities which
secure payment of customs duties in connection with the importation of goods/*.
Silicon will have the right to require, as a condition to its consent under
subparagraph (iv) above, that the holder of the additional security interest or
lien sign an intercreditor agreement on Silicon’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Silicon, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

     *and as otherwise provided in the Schedule

     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity.

-11-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

     “Representations” means the written Representations and Warranties provided
by Borrower to Silicon referred to in the Schedule.

     “Reserves” means, as of any date of determination, such amounts as Silicon
may from time to time establish and revise in its good faith business judgment,
reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule: (a) to reflect events, conditions,
contingencies or risks which, as determined by Silicon in its good faith
business judgment, do or may adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Silicon in the Collateral (including the enforceability,
perfection and priority thereof); or (b) to reflect Silicon’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Guarantor to Silicon is or may have been incomplete, inaccurate
or misleading in any material respect; or (c) in respect of any state of facts
which Silicon determines in good faith constitutes an Event of Default or may,
with notice or passage of time or both, constitute an Event of Default.

     Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

9. GENERAL PROVISIONS.

     9.1 Interest Computation. In computing interest on the Obligations, all
Payments received after 12:00 Noon/* on any day shall be deemed received on the
next Business Day. Silicon shall not, however, be required to credit Borrower’s
account for the amount of any item of payment, which is unsatisfactory to
Silicon in its good faith business judgment, and Silicon may charge Borrower’s
loan account for the amount of any item of payment which is returned to Silicon
unpaid.



*   (Pacific Standard Time)

     9.2 Application of Payments. All payments with respect to the Obligations
may be applied, and in Silicon’s good faith business judgment reversed and
re-applied, to the Obligations, in such order and manner as Silicon shall
determine in its good faith business judgment.

     9.3 Charges to Accounts. Silicon may, in its discretion, require that
Borrower pay monetary Obligations in cash to Silicon, or charge them to
Borrower’s Loan account, in which event they will bear interest at the same rate
applicable to the Loans. Silicon may also, in its discretion, charge any
monetary Obligations to Borrower’s Deposit Accounts maintained with Silicon.

     9.4 Monthly Accountings. Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement. Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within 60 days after such account is
rendered, describing the nature of any alleged errors or omissions.

     9.5 Notices. All notices to be given under this Agreement shall be in
writing and shall be given either personally or by reputable private delivery
service or by regular first-class mail, or certified mail return receipt
requested, addressed to Silicon or Borrower at the addresses shown in the
heading to this Agreement, or at any other address designated in writing by one
party to the other party. Notices to Silicon shall be directed to the Commercial
Finance Division, to the attention of the Division Manager or the Division
Credit Manager. All notices shall be deemed to have been given upon delivery in
the case of notices personally delivered, or at the expiration of one Business
Day following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.

     9.6 Severability. Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.

     9.7 Integration. This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and Silicon and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.

-12-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

     9.8 Waivers; Indemnity. The failure of Silicon at any time or times to
require Borrower to strictly comply with any of the provisions of this Agreement
or any other Loan Document shall not waive or diminish any right of Silicon
later to demand and receive strict compliance therewith. Any waiver of any
default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Silicon or its agents or employees, but only by a specific written
waiver signed by an authorized officer of Silicon and delivered to Borrower.
Borrower waives the benefit of all statutes of limitations relating to any of
the Obligations or this Agreement or any other Loan Document, and Borrower
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, General Intangible,
document or guaranty at any time held by Silicon on which Borrower is or may in
any way be liable, and notice of any action taken by Silicon, unless expressly
required by this Agreement. Borrower hereby agrees to indemnify Silicon and its
affiliates, subsidiaries, parent, directors, officers, employees, agents, and
attorneys, and to hold them harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties, costs
and expenses (including reasonable attorneys’ fees), of every kind, which they
may sustain or incur based upon or arising out of any of the Obligations, or any
relationship or agreement between Silicon and Borrower, or any other matter,
relating to Borrower or the Obligations; provided that this indemnity shall not
extend to damages proximately caused by the indemnitee’s own gross negligence or
willful misconduct. Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.

     9.9 No Liability for Ordinary Negligence. Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.

     9.10 Amendment. The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Silicon.

     9.11 Time of Essence. Time is of the essence in the performance by Borrower
of each and every obligation under this Agreement.

     9.12 Attorneys Fees and Costs. Borrower shall reimburse Silicon for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower. In
satisfying Borrower’s obligation hereunder to reimburse Silicon for attorneys
fees, Borrower may, for convenience, issue checks directly to Silicon’s
attorneys, but Borrower acknowledges and agrees that /*representing only Silicon
and not Borrower in connection with this Agreement. If either Silicon or
Borrower files any lawsuit against the other predicated on a breach of this
Agreement, the prevailing party in such action shall be entitled to recover its
reasonable costs and attorneys’ fees, including (but not limited to) reasonable
attorneys’ fees and costs incurred in the enforcement of, execution upon or
defense of any order, decree, award or judgment. All attorneys’ fees and costs
to which Silicon may be entitled pursuant to this Paragraph shall immediately
become part of Borrower’s Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations.

     *Silicon’s attorneys are

     9.13 Benefit of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and Silicon; provided,
however, that Borrower may not assign or transfer any of its rights under this
Agreement without the prior written consent of Silicon, and any prohibited
assignment shall be void. No consent by Silicon to any assignment shall release
Borrower from its liability for the Obligations.

     9.14 Joint and Several Liability. If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

-13-

 



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Loan and Security Agreement     

     9.15 Limitation of Actions. Any claim or cause of action by Borrower
against Silicon, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other Loan Document, or any other transaction contemplated hereby or thereby or
relating hereto or thereto, or any other matter, cause or thing whatsoever,
occurred, done, omitted or suffered to be done by Silicon, its directors,
officers, employees, agents, accountants or attorneys, shall be barred unless
asserted by Borrower by the commencement of an action or proceeding in a court
of competent jurisdiction by the filing of a complaint within one year after the
first act, occurrence or omission upon which such claim or cause of action, or
any part thereof, is based, and the service of a summons and complaint on an
officer of Silicon, or on any other person authorized to accept service on
behalf of Silicon, within thirty (30) days thereafter. Borrower agrees that such
one-year period is a reasonable and sufficient time for Borrower to investigate
and act upon any such claim or cause of action. The one-year period provided
herein shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

     9.16 Paragraph Headings; Construction. Paragraph headings are only used in
this Agreement for convenience. Borrower and Silicon acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Silicon or Borrower under any rule of construction or otherwise.

     9.17 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of California. As a material part of
the consideration to Silicon to enter into this Agreement, Borrower (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon’s option, be litigated in courts located within
California, and that the exclusive venue therefor shall be Santa Clara County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and (iii) waives any and all rights Borrower may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding.

     9.18 Mutual Waiver of Jury Trial. BORROWER AND SILICON EACH HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

                  Borrower:       Silicon:
 
                     THREE-FIVE SYSTEMS, INC.   SILICON VALLEY BANK
 
               
By
/s/ Jeffrey D. Buchanan   By /s/ Kevin L. Grossman  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    President or Vice President   Title Senior Vice President
 
           

--------------------------------------------------------------------------------

By
/s/ George A. Pisaruk          

--------------------------------------------------------------------------------

         

Secretary or Ass’t Secretary        
 
                Borrower:        
 
                TFS ELECTRONIC MANUFACTURING SERVICES,
INC.        
 
               
By
/s/ Jeffrey D. Buchanan        


--------------------------------------------------------------------------------

            President or Vice President        
By
/s/ George A. Pisaruk          

--------------------------------------------------------------------------------

          Secretary or Ass’t Secretary        

Form : -3(3/7/02)
Version - 4

-14-

 



--------------------------------------------------------------------------------



 



Silicon Valley Bank

Schedule to

Loan and Security Agreement

             
Borrower:
  Three-Five Systems, Inc.   and   TFS Electronic Manufacturing
Services, Inc.
Address:
  1600 North Desert Drive
Tempe, AZ 85281       6640 185th Avenue N.E.
Redmond, WA 98052            
Date:
  June ________, 2004        

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-named borrowers of even date, which borrowers
are jointly and severally liable for all Obligations.

     
1. CREDIT LIMIT
    (Section 1.1):
  An amount not to exceed the lesser of: (i) $10,000,000.00 at any one time
outstanding (the “Maximum Credit Limit”); or (ii) the sum of (a) and (b) and
(c) below:
 
   

        (a) 80% (an “Advance Rate”) of the amount of Borrower’s Eligible
Accounts (as defined in Section 8 above) billed from Borrower’s Tempe, AZ and
Redmond, WA offices, plus
 
   

        (b) 80% (an “Advance Rate”) of Borrower’s Eligible Accounts owing from
an Account Debtor located outside the United States or Canada which are
otherwise Eligible Accounts up to $2,000,000.00 (and any amounts of such foreign
Accounts exceeding $2,000,000.00 must be pre-approved by Silicon in its
discretion in writing, or backed by a letter of credit satisfactory to Silicon
or FCIA insured satisfactory to Silicon to be included).
 
   

          Silicon may, from time to time, modify the Advance Rates, in its good
faith business judgment, upon notice to the Borrower, based on changes in
collection experience with respect to Accounts, its evaluation of other issues
or factors relating to the Accounts or other Collateral, and if, after giving
effect to any such modification, the total Loans outstanding exceed the credit
limit specified above, Borrower shall have 15 days to repay any such excess. In
addition, Silicon may, in its sole discretion, reserve against Loans which would
otherwise be available hereunder such sums as Silicon shall determine in its
good





--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

         
faith business judgment in connection with accounts payable which are
outstanding for more than 60 days from their respective invoice dates.

     
Letter of Credit Sublimit (Section 1.6):
  A face principal amount outstanding of up to $3,500,000.00, provided that the
aggregate of all Letters of Credit outstanding from time to time plus
obligations for Cash Management Services defined below plus 10% of the total of
FX Forward Contracts defined below outstanding from time to time shall not, at
any time, exceed $3,500,000.00.
 
   

     
Cash Management
Sublimit:
  $3,500,000.00, provided that the aggregate of all Letters of Credit
outstanding from time to time plus obligations for Cash Management Services
defined below plus 10% of the total of FX Forward Contracts defined below
outstanding from time to time shall not, at any time, exceed $3,500,000.00.
 
   
Cash Management
Services and Reserves:
  Borrower may use Loans available hereunder, up to the Cash Management Sublimit
set forth above, for Silicon’s Cash Management Services (as defined below),
including, merchant services, business credit card, ACH and other services
identified in the cash management services agreement related to such service
(the “Cash Management Services”). Silicon may, in its sole discretion, reserve
against Loans which would otherwise be available hereunder such sums as Silicon
shall determine in its good faith business judgment in connection with the Cash
Management Services, and Silicon may charge to Borrower’s Loan account, any
amounts that may become due or owing to Silicon in connection with the Cash
Management Services. Borrower agrees to execute and deliver to Silicon all
standard form applications and agreements of Silicon in connection with the Cash
Management Services, and, without limiting any of the terms of such applications
and agreements, Borrower will pay all standard fees and charges of Silicon in
connection with the Cash Management Services. The Cash Management Services shall
terminate on the Maturity Date.
 
   
Foreign Exchange
Contract Sublimit:
  $3,500,000.00, provided that the aggregate of all Letters of Credit
outstanding from time to time plus obligations for Cash Management Services plus
10% of the total of FX Forward Contracts defined below outstanding from time to
time shall not, at any time, exceed $3,500,000.00.
 
   
FX Forward Contracts:
  Borrower may enter into foreign exchange forward contracts with Silicon, on
its standard forms, under which Borrower commits to purchase from or sell to
Silicon a set amount of foreign currency more

-2-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

     

  than one business day after the contract date (the “FX Forward Contracts”);
provided that (1) at the time the FX Forward Contract is entered into Borrower
has Loans available to it under this Agreement in an amount at least equal to
10% of the amount of the FX Forward Contract; (2) the total FX Forward Contracts
at any one time outstanding may not exceed 10 times the amount of the Foreign
Exchange Contract Sublimit set forth above. Silicon shall have the right to
withhold, from the Loans otherwise available to Borrower under this Agreement, a
reserve (which shall be in addition to all other reserves) in an amount equal to
10% of the total FX Forward Contracts from time to time outstanding, and in the
event at any time there are insufficient Loans available to Borrower for such
reserve, Borrower shall deposit and maintain with Silicon cash collateral in an
amount at all times equal to such deficiency, which shall be held as Collateral
for all purposes of this Agreement. Silicon may, in its discretion, terminate
the FX Forward Contracts at any time that an Event of Default occurs and is
continuing. Borrower shall execute all standard form applications and agreements
of Silicon in connection with the FX Forward Contracts, and without limiting any
of the terms of such applications and agreements, Borrower shall pay all
standard fees and charges of Silicon in connection with the FX Forward
Contracts.

     
 
   
2. INTEREST.
   
 
   
Interest Rate (Section 1.2):
   
 
   

  A rate equal to the “Prime Rate” in effect from time to time, plus 0.75% per
annum, provided that the interest rate in effect on any day shall not be less
than 4.75% per annum. Interest shall be calculated on the basis of a 360-day
year for the actual number of days elapsed. “Prime Rate” means the rate
announced from time to time by Silicon as its “prime rate;” it is a base rate
upon which other rates charged by Silicon are based, and it is not necessarily
the best rate available at Silicon. The interest rate applicable to the
Obligations shall change on each date there is a change in the Prime Rate. The
interest rate is subject to the potential increases described in Section 5
below.
 
   
3. FEES (Section 1.4):
   
 
   
Loan Fee:
  $62,500.00, payable concurrently herewith.
 
   
Unused Line Fee:
  In the event, in any calendar month (or portion thereof at the beginning and
end of the term hereof), the average daily principal balance of the

-3-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

     

  Loans and Letters of Credit outstanding during the month is less than the
amount of the Maximum Credit Limit, Borrower shall pay Silicon an unused line
fee in an amount equal to 0.375% per annum on the difference between the amount
of the Maximum Credit Limit and the average daily principal balance of the Loans
and Letters of Credit outstanding during the month, which unused line fee shall
be computed and paid monthly, in arrears, on the first day of the following
month.
 
   
4. MATURITY DATE
   (Section 6.1):
  The date one (1) year from the date of this Agreement.
 
   
5. FINANCIAL COVENANTS
   (Section 5.1):
  Borrower shall comply with each of the following covenants. Compliance shall
be determined as of the end of each month, except as otherwise specifically
provided below:

     
US Quick Ratio:
  Borrower shall maintain a ratio of (a) Borrower’s consolidated, unrestricted
cash and cash equivalents held at Silicon (and, if held at other financial
institutions, are subject to account control agreements in form acceptable to
Silicon in its good faith business judgment ), and net billed accounts
receivable owing to Borrower and its US subsidiaries, and investments with
maturities of fewer than 12 months determined according to GAAP to (b) current
liabilities of Borrower and its US subsidiaries, of not less than 1.20 to 1;
provided, however, that, upon 30 days prior written notice to Silicon, Borrower
may request either (i) that this ratio be reduced to 1:00 to 1, but in such
event, (A) the interest rate shall be increased to the Prime Rate in effect from
time to time plus 1.25% per annum, and (B) the monthly reports required in parts
1 through 5 of the Reporting requirements set forth under Section 6 below shall
be semi-monthly reports due within 10 days of each semi-monthly period end; or
(ii) that this ratio be eliminated, but in such event, (A) the interest rate
shall be increased to the Prime Rate in effect from time to time plus 1.25% per
annum, (B) a Collateral Monitoring Fee of $2,000.00 per month shall be payable
thereafter, in arrears, (C) the monthly reports required under parts 1 through 5
of the Reporting requirements set forth in Section 6 below shall be weekly
reports due within 5 days of each weekly period end, (D) Silicon shall require
that all proceeds of Collateral be deposited by Borrower into a lockbox account,
or such other “blocked account” as Silicon may specify, pursuant to a blocked
account agreement in such form as Silicon may specify, and (E) Silicon shall be
entitled to charge Borrower a “float” charge in an amount equal to one day’s
interest, at the interest rate applicable to the Loans, on all Payments received
by Silicon, and the float charge for each month shall be payable on the last day
of the month.

-4-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

     
Global EBTDA:
  Borrower shall maintain global consolidated earnings before taxes,
depreciation and amortization of not less that the amount set forth below
opposite the respective dates shown, calculated monthly on a rolling 3 months
basis:

          Period

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

04/30/2004 to 06/30/2004
    ($5,000,000.00 )
07/30/2004 to 09/30/2004
    ($2,500,000.00 )
10/31/2004 and thereafter
    ($1,000,000.00 )

     
Minimum
Net Worth:
  Borrower shall maintain a Net Worth of not less than $101,000,000.00.
 
   
Definitions.
  For purposes of the foregoing financial covenants, the following term shall
have the following meaning:
 
   

  “Current liabilities” and “liabilities” shall have the meaning ascribed
thereto by GAAP.
 
   

  “Net Worth” shall mean the excess of total assets over total liabilities,
determined in accordance with GAAP.

     
6. REPORTING.
   (Section 5.3):
 

       

  Borrower shall provide Silicon with the following:
 
   

  1. Monthly transaction reports and schedules of collections, on Silicon’s
standard form.
 
   

  2. Monthly accounts receivable agings, aged by invoice date, together with a
borrowing base certificate in such form as Silicon shall specify, signed by the
Chief Financial Officer of Borrower, within 20 days after the end of each month.
 
   

  3. Monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, within 20 days after the end of each month.
 
   

  4. Monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, and general ledger, within 20 days after the end of
each month.

-5-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

       

  5. Monthly perpetual inventory reports for the Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Silicon in its good faith business
judgment, all within 20 days after the end of each month.
 
   

  6. Monthly unaudited consolidated and consolidating financial statements, as
soon as available, and in any event within 30 days after the end of each month.
 
   

  7. Monthly Compliance Certificates, within 30 days after the end of each
month, in such form as Silicon shall reasonably specify, signed by the Chief
Financial Officer of Borrower, certifying that as of the end of such month
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Silicon
shall reasonably request, including, without limitation, a statement that at the
end of such month there were no held checks.
 
   

  8. Quarterly unaudited consolidated and consolidating financial statements, as
soon as available, and in any event within 45 days after the end of each fiscal
quarter of Borrower, together with Borrower’s report to the SEC on 10-Q for such
fiscal quarter.
 
   

  9. Annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the upcoming fiscal year of Borrower within
30 days prior to the end of each fiscal year of Borrower.
 
   

  10. Annual operating budgets (including income statements, balance sheets and
cash flow statements) for the upcoming fiscal year of Borrower approved by
Borrower’s Board of Directors within 45 days after the start of each fiscal year
of Borrower.
 
   

  11. Annual consolidated and consolidating financial statements, as soon as
available, and in any event within 90 days following the end of Borrower’s
fiscal year, certified by, and with an unqualified opinion of, independent
certified public accountants acceptable to Silicon, together with Borrower’s
report to the SEC on 10-K for such fiscal year.
 
   

  Borrower’s 10K and 10Q reports required to be delivered pursuant to
Subsections 8 and 11 above shall be deemed to have been delivered on the date on
which Borrower posts such report or provides a link thereto on Borrower’s
website on the Internet; provided, that Borrower shall provide paper copies to
Bank of the Compliance Certificates and all other reporting required by
Section 5.3.

-6-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

7. NEGATIVE COVENANTS - EXCEPTIONS
     (Section 5.5)

           Notwithstanding the provisions of Section 5.5, Borrower may, without
Silicon’s prior written consent, take the following actions:

           1. Borrower may merge or consolidate, or permit any of its
subsidiaries to merge or consolidate, with any Person other than with Borrower
or any subsidiary, or acquire, or permit any of its subsidiaries to acquire, all
or substantially all of the capital stock or property of a Person other than
Borrower or any subsidiary, as long as (a) no Event of Default has occurred and
is continuing or would result from such action during the term of this
Agreement, and (b) Borrower is the surviving entity, and (c) the cash component
of the cost of any one acquisition does not exceed $3,000,000.00 or, if such
cash component does exceed $3,000,000.00, the amount of Borrower’s cash and cash
equivalents held at financial institutions within the United States, which
exceeds $15,000,000.00 at the time of such acquisition, after giving effect to
such acquisition.

          2. Borrower may (a) purchase capital stock from former employees,
consultants and directors pursuant to repurchase agreements or other similar
agreements; (b) purchase for value of any rights distributed in connection with
any stockholder rights plan; (c) purchase capital stock or options to acquire
such capital stock with the proceeds received from a substantially concurrent
issuance of capital stock or convertible securities; (d) purchase capital stock
in connection with the exercise of stock options or stock appreciation rights by
way of cashless exercise or in connection with the satisfaction of withholding
tax obligations; and (e) purchase fractional shares of capital stock arising out
of stock dividends, splits or combinations or business combinations.

          3. Borrower may incur the following types of debt: (a) Borrower’s
indebtedness to Bank under this Agreement or any other Loan Document; (b)
indebtedness up to the amount shown on Annex 7-3 attached hereto which is
existing on the date hereof and owing to the creditor(s) named on such Annex
7-3; (c) indebtedness to trade creditors and with respect to surety bonds and
similar obligations; (d) Guaranties of permitted indebtedness; (e) indebtedness
consisting of interest rate, currency, or commodity swap agreements, interest
rate cap or collar agreements or arrangements designated to protect a Person
against fluctuations in interest rates, currency exchange rates, or commodity
prices; (f) indebtedness between Borrower and any of its subsidiaries, or among
any of Borrower’s subsidiaries; (g) indebtedness with respect to documentary
letters of credit; (h) Capitalized leases and purchase money indebtedness
secured by Permitted Liens; (i) indebtedness of entities acquired in any
permitted merger or acquisition transaction; and (j) refinanced permitted
indebtedness, provided that the amount of such indebtedness is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid in connection with such refinancing and by an amount equal to any existing,
but unutilized, commitment thereunder.

          4. Borrower may acquire or make the following investments:

     (a) Investments shown on Annex 7-4 attached hereto which are existing on
the date hereof;

-7-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

(b) Marketable direct obligations issued or unconditionally guaranteed by the
United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 2 years after issue;

(c) Investments approved by the Borrower’s Board of Directors or otherwise
pursuant to a Board-approved investment policy;

(d) Investments in or to Borrower and any of its subsidiaries;

(e) Investments consisting of deposit and investment accounts in the name of
Borrower or any subsidiary;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable, prepaid royalties or notes receivable arising from the sale or lease
of goods;

(g) Investments received in satisfaction or partial satisfaction of obligations
owed by financially troubled obligors;

(h) Investments acquired in exchange for any other Investments in connection
with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

(i) Investments acquired as a result of a foreclosure with respect to any
secured Investment;

(j) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices; and

(k) Investments consisting of loans and advances to employees.

8. DEFINITIONS “Permitted Liens” shall also mean:



  (a) Liens existing on the date hereof which are identified on and in favor of
the respective lienholders named on Annex 8 attached hereto and Liens arising
under this Agreement or other Loan Documents;       (b) Liens for taxes, fees,
assessments or other government charges or levies, either not delinquent or
being contested in good faith and for which Borrower maintains adequate reserves
on its Books, if they have no priority over any of Bank’s security interests;  
  (c) Liens (including with respect to capital leases) (i) on property
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof) acquired or held by Borrower
or its subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when

-8-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement



    acquired, if the Lien is confined to such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof);     (d) Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through
(c) and (e) through (p), but any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness it secures may not increase;     (e) Licenses or sublicenses
granted in the ordinary course of Borrower’s business and any interest or title
of a licensor or under any license or sublicense, if the licenses and
sublicenses permit granting Bank a security interest;     (f) Leases or
subleases granted in the ordinary course of Borrower’s business, including in
connection with Borrower’s leased premises or leased property;     (g) Liens in
favor of custom and revenue authorities arising as a matter of law to secure the
payment of custom duties in connection with the importation of goods;     (h)
Liens on insurance proceeds securing the payment of financed insurance premiums;
    (i) Customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other similar agreement;    
(j) Liens on assets acquired in mergers and acquisitions not prohibited by the
covenant limiting mergers and acquisitions;     (k) Liens consisting of pledges
of cash, cash equivalents or government securities to secure swap or foreign
exchange contracts or letters of credit;     (l) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default;  
  (m) Carriers’, warehousemen’s, mechanics’, material men’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceeding if adequate reserves with respect thereto
are maintained on the books of the applicable Person;     (n) Pledges or
deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;    
(o) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money; and     (p) Easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person; and

-9-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement



(q) Liens on any capital stock of Borrower’s foreign subsidiaries which are
superior to Silicon’s security interest pursuant to a written subordination
agreement in such form as Silicon shall specify.

9. BORROWER INFORMATION:

     Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated May 23, 2004, as
supplemented on June 24, 2004, previously submitted to Silicon (the
“Representations”) is true and correct as of the date hereof.

10. ADDITIONAL PROVISIONS

(1) Banking Relationship. Borrower shall at all times maintain its primary
banking relationship with Silicon. Without limiting the generality of the
foregoing, Borrower shall, at all times, maintain on deposit with Silicon not
less than 85% of its total consolidated cash, cash equivalents, and investments
held at financial institutions within the United States, provided, that if 85%
of such total amount exceeds $10,000,000.00, Borrower shall only be required to
maintain $10,000,000.00 with Silicon. As to any deposit accounts maintained with
other financial institutions, within 30 days from the date of this Agreement,
Borrower shall cause such other financial institutions to enter into an account
control agreement in form acceptable to Silicon in its good faith business
judgment in order to perfect Silicon’s first-priority security interest in said
deposit accounts. As to any investment accounts maintained with SVB Securities,
Borrower shall cause SVB Securities to enter into a control agreement in form
acceptable to Silicon in its good faith business judgment in order to perfect
Silicon’s first-priority security interest in said investment accounts.

(2) Subordination of Inside Debt. All present and future indebtedness of
Borrower to its officers, directors and shareholders (“Inside Debt”) shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Silicon’s standard form. Borrower represents and warrants that
there is no Inside Debt presently outstanding, except for that described on
Annex 10–(2) attached hereto. Prior to incurring any Inside Debt in the future,
Borrower shall cause the person to whom such Inside Debt will be owed to execute
and deliver to Silicon a subordination agreement on Silicon’s standard form.

(3) Subsidiaries. Borrower represents and warrants to Silicon that TFS
Electronic Manufacturing Services, Inc., f/k/a ETMA Corporation, a Washington
corporation, and TFS-DI, Inc., an Arizona corporation, are the only two wholly
owned subsidiaries of Three-Five Systems, Inc. organized in the United States.
Borrower covenants and agrees that while this Agreement is in effect, Borrower
shall not transfer any assets or Collateral to TFS-DI, Inc. or to any other
subsidiaries of Borrower. Borrower has no other subsidiaries other than
subsidiaries organized under the laws of foreign countries.

(4) Conditions Precedent. The making of the first Loan hereunder is subject to
the following conditions precedent: Silicon shall have received: (a) an opinion
of Borrower’s

-10-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement



counsel in form reasonably satisfactory to Silicon; (b) a UCC search with
respect to Three-Five Systems, Inc. in the Office of the Delaware Secretary of
State and with respect to TFS Electronic Manufacturing Services, Inc. in the
Office of Washington State Department of Licensing, showing the respective UCC-1
Financing Statement in favor of Silicon to be of record and showing no other
filings (other than those with respect to Permitted Liens); (c) a Pledge
Agreement from Three-Five Systems, Inc. pledging and assigning not less than
100% of the stock of TFS-DI, Inc. and 65% of the stock of its foreign
subsidiaries on Silicon’s specified form, together with the certificates of
stock representing such securities and executed but undated stock powers or
assignments relating to each such certificate of stock; (d) an Intellectual
Property Security Agreement on Silicon’s standard form executed by each
Borrower, together with related Assignments in blank of copyrights, patents or
trademarks, as the case may be; (e) certificates of resolutions authorizing the
execution and delivery of this Agreement and the Intellectual Property Security
Agreement by each Borrower and the Pledge Agreement by Three-Five Systems, Inc.;
(f) an initial borrowing base certificate indicating the amount of credit
available under the credit limit specified above in Section 1 of this Schedule;
and (g) the Loan Fee specified above in Section 3 of this Schedule.



(5) Conditions Subsequent. Within 30 days after the date hereof, Borrower shall
deliver (a) a Pledge Agreement from TFS International, Ltd. pledging and
assigning not less than 65% of the stock of its foreign subsidiaries, being
Three-Five Systems (Beijing) Co., Ltd. and TFS Electronic Manufacturing Services
Sdn. Bhd., on Silicon’s specified form, together with the certificates of stock
representing such securities or such other evidence of its equity ownership
interest as is acceptable to Silicon and executed but undated stock powers or
assignments relating to each such certificate of stock or other evidence as is
acceptable to Silicon; (b) a certificate of resolutions authorizing the
execution and delivery of the Pledge Agreement by TFS International, Ltd.;
(c) if required, an approval of the Bermuda Monetary Authority permitting such
pledge; (d) a Consent to Removal of Personal Property (or other landlord waiver)
in form acceptable to Silicon relating to the real property commonly known as
6640 185th Avenue N.E. Redmond, WA 98052; and (e) the stock certificates and
stock powers or assignments specified above in Section 10(4)(c) of this Schedule
but not delivered at closing. In the event Borrower has been unable to deliver
such documents within 30 days from the date hereof, it shall not be an Event of
Default under this Agreement at such time, as long as Borrower is using its best
efforts to obtain such documents and is diligently pursuing all reasonable steps
to so obtain such documents. In the event TFS International II, Ltd. ever owns
more than its current ownership interest in TFS Electronic Manufacturing
Services Sdn. Bhd., Borrower shall deliver (a) a Pledge Agreement from TFS
International II, Ltd. pledging and assigning not less than 65% of the stock of
its foreign subsidiaries, on Silicon’s specified form, together with the
certificates of stock representing such securities or such other evidence of its
equity ownership interest as is acceptable to Silicon and executed but undated
stock powers or assignments relating to each such certificate of stock or other
evidence as is acceptable to Silicon, (b) a certificate of resolutions
authorizing the execution and delivery of the Pledge Agreement by TFS
International II, Ltd.; and (c) if required, an approval of the Bermuda Monetary
Authority permitting such pledge.

-11-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement



(6) Intellectual Property. Borrower shall provide written notice to Bank of any
new application filed by Borrower in the United States Patent and Trademark
Office for a patent or to register a trademark or service mark within 30 days of
any such filing. Borrower shall not register any Intellectual Property with the
United States Copyright Office unless it: (i) has given at least fifteen (15)
days’ prior notice to Bank of its intent to register such Intellectual Property
and has provided Bank with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (ii) executes a
security agreement or such other documents as Bank may reasonably request in
order to maintain the perfection and priority of Bank’s security interest in the
Intellectual Property proposed to be registered with the United States Copyright
Office; and (iii) records such security documents with the United States
Copyright Office contemporaneously with filing the application(s) with the
United States Copyright Office. Borrower shall promptly provide to Bank a copy
of the application(s) filed with the United States Copyright Office, together
with evidence of the recording of the security documents necessary for Bank to
maintain the perfection and priority of its security interest in such
Intellectual Property.

-12-



--------------------------------------------------------------------------------



 



     
Silicon Valley Bank
  Schedule to Loan and Security Agreement

                  Borrower:       Silicon:
 
                     THREE-FIVE SYSTEMS, INC.   SILICON VALLEY BANK
 
               
By
          By      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    President or Vice President   Title    
 
           

--------------------------------------------------------------------------------

By
                 

--------------------------------------------------------------------------------

         

Secretary or Ass’t Secretary        
 
                Borrower:        
 
                TFS ELECTRONIC MANUFACTURING SERVICES,
INC.        
 
               
By
               


--------------------------------------------------------------------------------

            President or Vice President        
By
                 

--------------------------------------------------------------------------------

          Secretary or Ass’t Secretary        

Form : -3(3/7/02)
Version - 4

-13-



--------------------------------------------------------------------------------



 



ANNEX 7-3

Amount of Existing Debt and Names of Creditors



1.   Data International, Ltd.      Amount Outstanding is $1,550,000   2.  
Various equipment leases located at the Company’s facilities in Washington. Will
provided the specific details to these leases within the next 7 days.



--------------------------------------------------------------------------------



 



ANNEX 7-4

Description of Existing Investments

None



--------------------------------------------------------------------------------



 



ANNEX 8

Description of Existing Liens and Related Lienholders

Existing Liens and Related Lienholders include equipment leases and property
leases located at the Company’s facilities in Washington. Will provided the
specific details to these leases within the next 7 days.



--------------------------------------------------------------------------------



 



ANNEX 10-(2)

Description of Existing Inside Debt

(Debt of Borrower to Insiders)

None